Title: To Thomas Jefferson from Thomas Appleton, 1 February 1805
From: Appleton, Thomas
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Leghorn 1st. february 1805—
                  
                  I had the honor of addressing you on the 2nd. of September by Mr. Nigano, an italian gentleman who went passenger in the Schooner John Adams bound to Philadelphia, and kindly took charge of a small bundle of the yellow–Cotton seeds of Malta, which no doubt he has delivered to you.—the Cotton produced from this little tree, which I understand does not rise above two feet, is in very high estimation in Malta by the inhabitants, who weave a cloth from it resembling somewhat the Nankeens of china; tho’ it possesses in my opinion many Advantages over the latter, inasmuch as, it is more durable, of a deeper yellow, and which does not fade from Use or washing;—on the 4th. of January I likewise wrote you by the Brig Aidar Capt. Lufkin bound to Newbury Port, by whom I have taken the liberty of Sending you a small package cover’d with oil–cloth containing four kinds of garden seeds of Malta, to wit, the winter melon, summer melon, long pumpkin, and the long Cauliflower; the latter of which in Malta, comes to the incredible weight of 25. lb. or 30. lbs. It would afford me much satisfaction to learn that they had reach’d your hands so early in the Season as to be planted with success.—I must observe of the winter melon that it is far superior to the summer melon in flavour; but its chief peculiarity consists, in not coming to maturity before January or february, altho’ they are gathered early in the Autumn.—By the Brig Independence, Captn. Jenkins bound for New York, I have shipped to the care of Davd. Gelston esq. Collector of the port, two Cases of Vino del Carmine containing 50 bottles each. I am induced to send this small quantity, thinking it may be still more generally liked than the Montepulciano, as it has a little more body.—The Montepulciano shall be sent by one of the first vessels which will sail from hence after the beginning of April.—
                  Accept the Assurances Sir, of the high respect, with which I am Your devoted Servant
                  
                     Th: Appleton 
                     
                  
               